Title: To George Washington from William Stephens Smith, 29 November 1782
From: Smith, William Stephens
To: Washington, George


                  
                     Sir
                     Dobbs’s ferry Novr 29th 1782
                  
                  Inclosed, I have the honor of transmitting flagg orders, from Rear Admiral Digby, & a Certificate, respecting a James Braxter—The flagg arrived here yesterday Evening, The conduct of Richard Gardner Commander, is mark’d with such striking Lines of impropriety, that I have placed an officer & a Guard on board, & shall detain her untill your Excellency’s Pleasure is known—In the first place he has gone contrary to his orders, by landing several Captains of vessels & others 6 or 8 miles below the post he was order’d to & desired them to proceed by land, with these were two or three persons not known to the Captains as prisoners, who were put in the Boat with them, these persons have gone into the Country, & I can gain no further information respecting them—James Baxter is not a prisoner, nor included in the flagg orders, his person was described to me last night, & information lodged by a person of veracity, that he saw Baxter go on board the flagg, when she lay at New York in Woeman’s Cloaths—enter the Cabin where the master was, & in 1/2 an hour appeared on deck in the dress he has at present on.  I had him apprehended this morning brought on shore & confined—he appear’d much frighted & say’s he came out to obtain my permission to pass to New London, where he is to meet two of his Comrades, with his Chest of tools &c. at which place he intends following his business—he is a Carpenter by trade—This Gardner, I am informed by Capt. Pray, has been guilty of some impropriety When commanding flaggs before—I shall expect to receive your Excellency’s orders upon the subject, & hope my Conduct may meet with your approbation.
                  The prisoners, viz. the Captains, say that Gibralter is certainly taken, & they are of opinion that unless something favourable arrives from the west Indies, they will sail for it before the first of January.  I am Your Excellency’s most obedt Humble Servt
                  
                     W.S. Smith Lt Colo.
                     
                  
               